Exhibit 12 THE LACLEDE GROUP, INC. AND SUBSIDIARY COMPANIES SCHEDULE OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Twelve Months Ended March 31, September 30, (Thousands of Dollars) 2008 2007 2006 2005 2004 2003 Income from continuing operations before interest charges and income taxes $ 112,226 $ 101,866 $ 100,079 $ 78,677 $ 78,605 $ 81,532 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,612 1,485 1,291 938 538 457 Total Earnings $ 113,838 $ 103,351 $ 101,370 $ 79,615 $ 79,143 $ 81,989 Interest on long-term debt – Laclede Gas $ 21,252 $ 22,503 $ 22,328 $ 22,836 $ 22,010 $ 20,169 Other interest 11,277 11,431 10,555 4,418 3,511 3,971 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,612 1,485 1,291 938 538 457 Total Fixed Charges $ 34,141 $ 35,419 $ 34,174 $ 28,192 $ 26,059 $ 24,597 Ratio of Earnings to Fixed Charges 3.33 2.92 2.97 2.82 3.04 3.33 LACLEDE GAS COMPANY SCHEDULE OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Twelve Months Ended March 31, September 30, (Thousands of Dollars) 2008 2007 2006 2005 2004 2003 Income before interest charges and income taxes $ 85,727 $ 80,134 $ 72,077 $ 72,092 $ 73,956 $ 76,274 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,612 1,485 1,291 938 538 457 Total Earnings $ 87,339 $ 81,619 $ 73,368 $ 73,030 $ 74,494 $ 76,731 Interest on long-term debt $ 21,252 $ 22,502 $ 22,329 $ 22,835 $ 22,010 $ 20,169 Other interest 11,489 11,101 10,236 4,076 3,192 3,752 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,612 1,485 1,291 938 538 457 Total Fixed Charges $ 34,353 $ 35,088 $ 33,856 $ 27,849 $ 25,740 $ 24,378 Ratio of Earnings to Fixed Charges 2.54 2.33 2.17 2.62 2.89 3.15
